DETAILED ACTION

Applicant’s response filed on 08/24/2022 has been fully considered. Claims 1-10, 12-14, and 16-17 are pending. Claims 1 and 6 are amended. Claims 11 and 15 are canceled. Claims 16-17 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
The indicated allowability of claim 12 is withdrawn in view of the newly discovered reference(s) to Setiabudi (EP 0523001 A1, machine translation in English used for citation). Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "a composition according to claim 1" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite “a composition”. For further examination of the claims, this limitation is interpreted as “a curable mixture according to claim 1”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Setiabudi (EP 0523001 A1, machine translation in English used for citation).
Regarding claims 1, Setiabudi teaches Example 5 [0068]. Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 consists of 100 parts by weight of Epoxidharz 1, 4 parts by weight of 1-methylimidazol, and 6 parts by weight of methyltetrahydrophthalsaureanhydrid. Setiadudi teaches that methyltetrahydrophthalic anhydride is a preferred anhydride [0027], that 1-methylimidazole is an imidazole compound [0023], that an imidazole is known in the art of curing acceleration [0017], and that for Example 5 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether [0069], which reads on a curable mixture comprising (i) a resin mixture comprising a bisphenol-A-diglycidylether (BADGE), (ii) methyltetrahydrophthalic anhydride (MTHPA), and (iii) an accelerator. Setiabudi teaches in another embodiment, that the epoxy resin is most preferably diglycidyl ethers of bisphenol A or bisphenol F [0016], and that in Examples 1-9 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether, Epoxy 2 is a bisphenol F diglycidyl ether, and Epoxy Resin 3 is a hexanediol diglycidyl ether [0069]. Table 1 in the untranslated publication of Setiabudi shows that Examples 1-9 comprised Epoxy Resin 1 or Epoxy Resin 2, and Examples 6-9 further comprised Epoxy Resin 3, which means that Setiabudi’s epoxy resin is optionally a mixture of epoxy resins, which suggests using Setiabudi’s diglycidyl ether of bisphenol F to substitute for a fraction of Setiabudi’s bisphenol A diglycidyl ether in Setiabudi’s Example 5, which suggests (i) the resin mixture further comprising a bisphenol-F-diglycidylether (BFDGE) as claimed. Setiabudi teaches in another embodiment, that a tertiary amine is present instead of an imidazole [0017], that the tertiary amine is known in the art of curing acceleration [0017], and that particular preference is given to tertiary amines having two or three dialkylamino groups, for example N,N,N-trimethyl-N-hydroxyethyl-bisaminoethyl ether [0021], which suggests using Setiabudi’s N,N,N-trimethyl-N-hydroxyethyl-bisaminoethyl ether to substitute for Setiabudi’s 1-methylimidazole in Setiabudi’s Example 5, which suggests wherein (iii) the accelerator is selected from N,N,N’-trimethyl-N’-hydroxyethyl-bisamionethyl ether as claimed.
Setiabudi does not teach that (i) the resin mixture further comprises a bisphenol-F-diglycidylether (BFDGE). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Setiabudi’s diglycidyl ether of bisphenol F to substitute for a fraction of Setiabudi’s bisphenol A diglycidyl ether in Setiabudi’s Example 5, which would read on (i) the resin mixture further comprising a bisphenol-F-diglycidylether (BFDGE) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying curing properties and/or mechanical properties of Setiabudi’s Example 5 because Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 comprises Epoxidharz 1, because Setiabudi teaches that for Example 5 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether [0069], that the composition is a curable composition [0008] and has tensile shear strength [0077], interlaminar shear strength [0078], tacking [0076], and flexibility [0076], that in another embodiment, the epoxy resin is most preferably diglycidyl ethers of bisphenol A or bisphenol F [0016], and that in Examples 1-9 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether, Epoxy 2 is a bisphenol F diglycidyl ether, and Epoxy Resin 3 is a hexanediol diglycidyl ether [0069], and because Table 1 in the untranslated publication of Setiabudi shows that Examples 1-9 comprised Epoxy Resin 1 or Epoxy Resin 2, and Examples 6-9 further comprised Epoxy Resin 3, which means that Setiabudi’s epoxy resin is optionally a mixture of epoxy resins.
Setiabudi does not teach a specific embodiment wherein (iii) the accelerator is selected from N,N,N’-trimethyl-N’-hydroxyethyl-bisaminoethyl ether, N-(3-dimethylaminopropyl)-N,N-diisopropanolamine, N,N-bis(3-dimethylaminopropyl)-N-isopropanolamine, and a mixture thereof. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Setiabudi’s N,N,N-trimethyl-N-hydroxyethyl-bisaminoethyl ether to substitute for Setiabudi’s 1-methylimidazole in Setiabudi’s Example 5, which would read on wherein (iii) the accelerator is selected from N,N,N’-trimethyl-N’-hydroxyethyl-bisamionethyl ether as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the curing acceleration properties of Setiabudi’s Example 5 because Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 comprises 1-methylimidazol, because Setiabudi teaches that 1-methylimidazole is an imidazole compound [0023], that the imidazole is known in the art of curing acceleration [0017], that in another embodiment, a tertiary amine is present instead of an imidazole [0017], that the tertiary amine is known in the art of curing acceleration [0017], and that particular preference is given to tertiary amines having two or three dialkylamino groups, for example N,N,N-trimethyl-N-hydroxyethyl-bisaminoethyl ether [0021].
Regarding claim 2, Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 comprises Epoxidharz 1. Setiadudi teaches that Epoxy Resin 1 is a bisphenol A diglycidyl ether having an epoxide equivalent weight of 186.2 g/val [0069]. Setiabudi teaches in another embodiment, that the epoxy resin is most preferably diglycidyl ethers of bisphenol A or bisphenol F [0016], and that preference is given to using epoxy resins having an epoxide content of from 2 to 10 equivalents/kg [0013], which suggests modifying the epoxide content of Setiabudi’s bisphenol A diglycidyl ether having an epoxide equivalent weight of 186.2 g/val to be between 3 and 5 equivalents/kg, which suggests wherein the epoxy index according to ISO 3001 of the BADGE is in the range between 3 and 5 eq/kg as claimed.
Setiabudi does not teach a specific embodiment wherein the epoxy index according to ISO 3001 of the BADGE is in the range between 3 and 5 eq/kg. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the epoxide content of Setiabudi’s bisphenol A diglycidyl ether having an epoxide equivalent weight of 186.2 g/val to be between 3 and 5 equivalents/kg, which would read on wherein the epoxy index according to ISO 3001 of the BADGE is in the range between 3 and 5 eq/kg as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying curing properties of Setiabudi’s Example 5 because Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 comprises Epoxidharz 1, because Setiadudi teaches that Epoxy Resin 1 is a bisphenol A diglycidyl ether having an epoxide equivalent weight of 186.2 g/val [0069], that in another embodiment, the epoxy resin is most preferably diglycidyl ethers of bisphenol A or bisphenol F [0016], that preference is given to using epoxy resins having an epoxide content of from 2 to 10 equivalents/kg [0013], and that the composition is a curable composition [0008].
Regarding claim 3, Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 comprises Epoxidharz 1. Setiadudi teaches that Epoxy Resin 1 is a bisphenol A diglycidyl ether having an epoxide equivalent weight of 186.2 g/val [0069]. Setiabudi teaches in another embodiment, that the epoxy resin is most preferably diglycidyl ethers of bisphenol A or bisphenol F [0016], and that preference is given to using epoxy resins having an epoxide content of from 2 to 10 equivalents/kg [0013], which suggests modifying the epoxide content of Setiabudi’s bisphenol A diglycidyl ether having an epoxide equivalent weight of 186.2 g/val to be between 3.5 and 4.5 equivalents/kg, which suggests wherein the epoxy index according to ISO 3001 of the BADGE is in the range between 3.5 and 4.5 eq/kg as claimed.
Setiabudi does not teach a specific embodiment wherein the epoxy index according to ISO 3001 of the BADGE is in the range between 3.5 and 4.5 eq/kg. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the epoxide content of Setiabudi’s bisphenol A diglycidyl ether having an epoxide equivalent weight of 186.2 g/val to be between 3.5 and 4.5 equivalents/kg, which would read on wherein the epoxy index according to ISO 3001 of the BADGE is in the range between 3.5 and 4.5 eq/kg as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying curing properties of Setiabudi’s Example 5 because Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 comprises Epoxidharz 1, because Setiadudi teaches that Epoxy Resin 1 is a bisphenol A diglycidyl ether having an epoxide equivalent weight of 186.2 g/val [0069], that in another embodiment, the epoxy resin is most preferably diglycidyl ethers of bisphenol A or bisphenol F [0016], that preference is given to using epoxy resins having an epoxide content of from 2 to 10 equivalents/kg [0013], and that the composition is a curable composition [0008].
Regarding claims 4-5, Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 comprises Epoxidharz 1. Setiadudi teaches that Epoxy Resin 1 is a bisphenol A diglycidyl ether having an epoxide equivalent weight of 186.2 g/val [0069]. Setiabudi teaches in another embodiment, that the epoxy resin is most preferably diglycidyl ethers of bisphenol A or bisphenol F [0016], and that in Examples 1-9 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether having an epoxide equivalent weight of 186.2 g/val, Epoxy 2 is a bisphenol F diglycidyl ether having an epoxide equivalent weight of 165.3 g/val, and Epoxy Resin 3 is a hexanediol diglycidyl ether with an epoxide equivalent weight of 112 g/val [0069]. Table 1 in the untranslated publication of Setiabudi shows that Examples 1-9 comprised Epoxy Resin 1 or Epoxy Resin 2, and Examples 6-9 further comprised Epoxy Resin 3, which means that Setiabudi’s epoxy resin is optionally a mixture of epoxy resins, which suggests using Setiabudi’s diglycidyl ether of bisphenol F having an epoxide equivalent weight of 165.3 g/val to substitute for a fraction of Setiabudi’s bisphenol A diglycidyl ether having an epoxide equivalent weight of 186.2 g/val in Setiabudi’s Example 5, which suggests wherein the epoxy index according to ISO 3001 of the BFDGE is 6.0 eq/kg as claimed. The epoxy index is based on the calculation 1 / 165.3 g/eq * 1000 g/kg = 6.0 eq/kg.
Setiabudi does not teach a specific embodiment wherein the epoxy index according to ISO 3001 of the BFDGE is in a range between 5 and 6.45 eq/kg, or wherein the epoxy index according to ISO 3001 of the BFDGE is in a range between 5.3 and 6.3 eq/kg. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Setiabudi’s diglycidyl ether of bisphenol F having an epoxide equivalent weight of 165.3 g/val to substitute for a fraction of Setiabudi’s bisphenol A diglycidyl ether having an epoxide equivalent weight of 186.2 g/val in Setiabudi’s Example 5, which would read on wherein the epoxy index according to ISO 3001 of the BFDGE is 6.0 eq/kg as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying curing properties and/or mechanical properties of Setiabudi’s Example 5 because Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 comprises Epoxidharz 1, because Setiabudi teaches that for Example 5 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether having an epoxide equivalent weight of 186.2 g/val [0069], that the composition is a curable composition [0008] and has tensile shear strength [0077], interlaminar shear strength [0078], tacking [0076], and flexibility [0076], that in another embodiment, the epoxy resin is most preferably diglycidyl ethers of bisphenol A or bisphenol F [0016], and that in Examples 1-9 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether having an epoxide equivalent weight of 186.2 g/val, Epoxy 2 is a bisphenol F diglycidyl ether having an epoxide equivalent weight of 165.3 g/val, and Epoxy Resin 3 is a hexanediol diglycidyl ether with an epoxide equivalent weight of 112 g/val [0069], and because Table 1 in the untranslated publication of Setiabudi shows that Examples 1-9 comprised Epoxy Resin 1 or Epoxy Resin 2, and Examples 6-9 further comprised Epoxy Resin 3, which means that Setiabudi’s epoxy resin is optionally a mixture of epoxy resins.
Regarding claim 6, Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 comprises 100 parts by weight of Epoxidharz 1. Setiadudi teaches that Epoxy Resin 1 is a bisphenol A diglycidyl ether [0069]. Setiabudi teaches in another embodiment, that the epoxy resin is most preferably diglycidyl ethers of bisphenol A or bisphenol F [0016], and that in Examples 1-9 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether, Epoxy 2 is a bisphenol F diglycidyl ether, and Epoxy Resin 3 is a hexanediol diglycidyl ether [0069]. Table 1 in the untranslated publication of Setiabudi shows that Examples 1-9 comprised Epoxy Resin 1 or Epoxy Resin 2, and Examples 6-9 further comprised Epoxy Resin 3, which means that Setiabudi’s epoxy resin is optionally a mixture of epoxy resins, which suggests using Setiabudi’s diglycidyl ether of bisphenol F to substitute for a fraction of Setiabudi’s bisphenol A diglycidyl ether in Setiabudi’s Example 5, which suggests wherein the BADGE and the BFDGE are present in the resin mixture at a weight ratio greater than or equal to 0:10 and less than or equal to 10:0.
Setiabudi does not teach a specific embodiment wherein the BADGE and the BFDGE are present in the resin mixture at a weight ratio between 1:10 and 10:1. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Setiabudi’s diglycidyl ether of bisphenol F to substitute for a fraction of Setiabudi’s bisphenol A diglycidyl ether in Setiabudi’s Example 5, and to select a weight ratio of Setiabudi’s bisphenol A diglycidyl ether to Setiabudi’s diglycidyl ether of bisphenol F to be between 1:10 and 10:1, which would read on wherein the BADGE and the BFDGE are present in the resin mixture at a weight ratio between 1:10 and 10:1 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying curing properties and/or mechanical properties of Setiabudi’s Example 5 because Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 comprises 100 parts by weight of Epoxidharz 1, because Setiabudi teaches that for Example 5 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether [0069], that the composition is a curable composition [0008] and has tensile shear strength [0077], interlaminar shear strength [0078], tacking [0076], and flexibility [0076], that in another embodiment, the epoxy resin is most preferably diglycidyl ethers of bisphenol A or bisphenol F [0016], and that in Examples 1-9 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether, Epoxy 2 is a bisphenol F diglycidyl ether, and Epoxy Resin 3 is a hexanediol diglycidyl ether [0069], and because Table 1 in the untranslated publication of Setiabudi shows that Examples 1-9 comprised Epoxy Resin 1 or Epoxy Resin 2, and Examples 6-9 further comprised Epoxy Resin 3, which means that Setiabudi’s epoxy resin is optionally a mixture of epoxy resins.
Regarding claim 7, Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 comprises 100 parts by weight of Epoxidharz 1 and 6 parts by weight of methyltetrahydrophthalsaureanhydrid. Setiadudi teaches that methyltetrahydrophthalic anhydride is a preferred anhydride [0027], and that for Example 5 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether having an epoxide equivalent weight of 186.2 g/val [0069]. Therefore, the equivalents of Setiabudi’s bisphenol A diglycidyl ether are 100 g / 186.2 g/eq = 0.54 eq, and the equivalents of Setiabudi’s methyltetrahydrophthalic anhydride are 6 g / 166.17 g/mol * 2 eq/mol = 0.072 eq. Therefore, the ratio of equivalents of Setiabudi’s methyltetrahydrophthalic anhydride to equivalents of Setiabudi’s bisphenol A diglycidyl ether is 0.072 / 0.54 = 0.13, which reads on wherein the curable mixture contains MTHPA in an amount corresponding to 13 wt.% of the stoichiometric amount based on the resin mixture. Setiabudi teaches in another embodiment, that the curable composition comprises up to 30% by weight, based on the proportion of the epoxy resin, of a polycarboxylic anhydride [0008], that a preferred anhydride is methyltetrahydrophthalic anhydride [0027], that diglycidyl ethers of bisphenol A or bisphenol F are most preferred as epoxy resins [0016], that preference is given to using epoxy resins having an epoxide content of from 2 to 10 equivalents/kg [0013], and that in Examples 1-9 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether, Epoxy 2 is a bisphenol F diglycidyl ether, and Epoxy Resin 3 is a hexanediol diglycidyl ether [0069]. Table 1 in the untranslated publication of Setiabudi shows that Examples 1-9 comprised Epoxy Resin 1 or Epoxy Resin 2, and Examples 6-9 further comprised Epoxy Resin 3, which means that Setiabudi’s epoxy resin is optionally a mixture of epoxy resins. Therefore, the equivalents of Setiabudi’s methyltetrahydrophthalic anhydride are optionally from 0 g / 166.17 g/mol * 2 eq/mol = 0 eq to 30 g / 166.17 g/mol * 2 eq/mol = 0.36 eq, and the equivalents of Setiabudi’s bisphenol A diglycidyl ether and diglycidyl ether of bisphenol F are optionally from 100 g * 2 equivalents/kg * 0.001 kg/g = 0.2 equivalents to 100 g * 10 equivalents/kg * 0.001 kg/g = 1 equivalents. Therefore, the ratio of equivalents of Setiabudi’s methyltetrahydrophthalic anhydride to equivalents Setiabudi’s diglycidyl ether of bisphenol F and bisphenol A diglycidyl ether is optionally from 0 / 1 = 0 to 0.36 / 0.2 = 1.8, which optionally reads on wherein the curable mixture contains MTHPA in an amount corresponding to 0 wt.% to 180 wt.% of the stoichiometric amount based on the resin mixture.
Setiabudi does not teach a specific embodiment wherein the curable mixture contains MTHPA in an amount corresponding to 80 wt.% to 120 wt.% of the stoichiometric amount based on the resin mixture. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Setiabudi’s diglycidyl ether of bisphenol F to substitute for a fraction of Setiabudi’s bisphenol A diglycidyl ether in Setiabudi’s Example 5, and to select the % by weight of Setiabudi’s methyltetrahydrophthalic anhydride, based on the proportion of Setiabudi’s diglycidyl ether of bisphenol F and bisphenol A diglycidyl ether, and the epoxide content in equivalents/kg in Setiabudi’s diglycidyl ether of bisphenol F and bisphenol A diglycidyl ether, such that the ratio of equivalents of Setiabudi’s methyltetrahydrophthalic anhydride to equivalents Setiabudi’s diglycidyl ether of bisphenol F and bisphenol A diglycidyl ether is from 0.8 to 1.2, which would reads on wherein the curable mixture contains MTHPA in an amount corresponding to 80 wt.% to 120 wt.% of the stoichiometric amount based on the resin mixture as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying curing properties and/or mechanical properties of Setiabudi’s Example 5 because Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 comprises 100 parts by weight of Epoxidharz 1 and 6 parts by weight of methyltetrahydrophthalsaureanhydrid, because Setiadudi teaches that methyltetrahydrophthalic anhydride is a preferred anhydride [0027], and that for Example 5 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether having an epoxide equivalent weight of 186.2 g/val [0069], that in another embodiment, the curable composition comprises up to 30% by weight, based on the proportion of the epoxy resin, of a polycarboxylic anhydride [0008], that a preferred anhydride is methyltetrahydrophthalic anhydride [0027], that diglycidyl ethers of bisphenol A or bisphenol F are most preferred as epoxy resins [0016], that preference is given to using epoxy resins having an epoxide content of from 2 to 10 equivalents/kg [0013], and that in Examples 1-9 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether, Epoxy 2 is a bisphenol F diglycidyl ether, and Epoxy Resin 3 is a hexanediol diglycidyl ether [0069], and because Table 1 in the untranslated publication of Setiabudi shows that Examples 1-9 comprised Epoxy Resin 1 or Epoxy Resin 2, and Examples 6-9 further comprised Epoxy Resin 3, which means that Setiabudi’s epoxy resin is optionally a mixture of epoxy resins, which means that the equivalents of Setiabudi’s methyltetrahydrophthalic anhydride are optionally from 0 eq to 0.36 eq, and the equivalents of Setiabudi’s bisphenol A diglycidyl ether and diglycidyl ether of bisphenol F are optionally from 0.2 equivalents to 1 equivalents, which means that the ratio of equivalents of Setiabudi’s methyltetrahydrophthalic anhydride to equivalents Setiabudi’s diglycidyl ether of bisphenol F and bisphenol A diglycidyl ether is optionally from 0 to 1.8, which encompasses from 0.8 to 1.2.
Regarding claim 8, Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 comprises 100 parts by weight of Epoxidharz 1 and 6 parts by weight of methyltetrahydrophthalsaureanhydrid. Setiadudi teaches that methyltetrahydrophthalic anhydride is a preferred anhydride [0027], and that for Example 5 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether having an epoxide equivalent weight of 186.2 g/val [0069]. Therefore, the equivalents of Setiabudi’s bisphenol A diglycidyl ether are 100 g / 186.2 g/eq = 0.54 eq, and the equivalents of Setiabudi’s methyltetrahydrophthalic anhydride are 6 g / 166.17 g/mol * 2 eq/mol = 0.072 eq. Therefore, the ratio of equivalents of Setiabudi’s methyltetrahydrophthalic anhydride to equivalents of Setiabudi’s bisphenol A diglycidyl ether is 0.072 / 0.54 = 0.13, which reads on wherein the curable mixture contains MTHPA in an amount corresponding to 13 wt.% of the stoichiometric amount based on the resin mixture. Setiabudi teaches in another embodiment, that the curable composition comprises up to 30% by weight, based on the proportion of the epoxy resin, of a polycarboxylic anhydride [0008], that a preferred anhydride is methyltetrahydrophthalic anhydride [0027], that diglycidyl ethers of bisphenol A or bisphenol F are most preferred as epoxy resins [0016], that preference is given to using epoxy resins having an epoxide content of from 2 to 10 equivalents/kg [0013], and that in Examples 1-9 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether, Epoxy 2 is a bisphenol F diglycidyl ether, and Epoxy Resin 3 is a hexanediol diglycidyl ether [0069]. Table 1 in the untranslated publication of Setiabudi shows that Examples 1-9 comprised Epoxy Resin 1 or Epoxy Resin 2, and Examples 6-9 further comprised Epoxy Resin 3, which means that Setiabudi’s epoxy resin is optionally a mixture of epoxy resins. Therefore, the equivalents of Setiabudi’s methyltetrahydrophthalic anhydride are optionally from 0 g / 166.17 g/mol * 2 eq/mol = 0 eq to 30 g / 166.17 g/mol * 2 eq/mol = 0.36 eq, and the equivalents of Setiabudi’s bisphenol A diglycidyl ether and diglycidyl ether of bisphenol F are optionally from 100 g * 2 equivalents/kg * 0.001 kg/g = 0.2 equivalents to 100 g * 10 equivalents/kg * 0.001 kg/g = 1 equivalents. Therefore, the ratio of equivalents of Setiabudi’s methyltetrahydrophthalic anhydride to equivalents Setiabudi’s diglycidyl ether of bisphenol F and bisphenol A diglycidyl ether is optionally from 0 / 1 = 0 to 0.36 / 0.2 = 1.8, which optionally reads on wherein the curable mixture contains MTHPA in an amount corresponding to the stoichiometric amount based on the resin mixture.
Setiabudi does not teach a specific embodiment wherein the curable mixture contains MTHPA in an amount corresponding to the stoichiometric amount based on the resin mixture. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Setiabudi’s diglycidyl ether of bisphenol F to substitute for a fraction of Setiabudi’s bisphenol A diglycidyl ether in Setiabudi’s Example 5, and to select the % by weight of Setiabudi’s methyltetrahydrophthalic anhydride, based on the proportion of Setiabudi’s diglycidyl ether of bisphenol F and bisphenol A diglycidyl ether, and the epoxide content in equivalents/kg in Setiabudi’s diglycidyl ether of bisphenol F and bisphenol A diglycidyl ether, such that the ratio of equivalents of Setiabudi’s methyltetrahydrophthalic anhydride to equivalents Setiabudi’s diglycidyl ether of bisphenol F and bisphenol A diglycidyl ether is 1.0, which would read on wherein the curable mixture contains MTHPA in an amount corresponding to the stoichiometric amount based on the resin mixture as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying curing properties and/or mechanical properties of Setiabudi’s Example 5 because Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 comprises 100 parts by weight of Epoxidharz 1 and 6 parts by weight of methyltetrahydrophthalsaureanhydrid, because Setiadudi teaches that methyltetrahydrophthalic anhydride is a preferred anhydride [0027], and that for Example 5 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether having an epoxide equivalent weight of 186.2 g/val [0069], that in another embodiment, the curable composition comprises up to 30% by weight, based on the proportion of the epoxy resin, of a polycarboxylic anhydride [0008], that a preferred anhydride is methyltetrahydrophthalic anhydride [0027], that diglycidyl ethers of bisphenol A or bisphenol F are most preferred as epoxy resins [0016], that preference is given to using epoxy resins having an epoxide content of from 2 to 10 equivalents/kg [0013], and that in Examples 1-9 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether, Epoxy 2 is a bisphenol F diglycidyl ether, and Epoxy Resin 3 is a hexanediol diglycidyl ether [0069], and because Table 1 in the untranslated publication of Setiabudi shows that Examples 1-9 comprised Epoxy Resin 1 or Epoxy Resin 2, and Examples 6-9 further comprised Epoxy Resin 3, which means that Setiabudi’s epoxy resin is optionally a mixture of epoxy resins, which means that the equivalents of Setiabudi’s methyltetrahydrophthalic anhydride are optionally from 0 eq to 0.36 eq, and the equivalents of Setiabudi’s bisphenol A diglycidyl ether and diglycidyl ether of bisphenol F are optionally from 0.2 equivalents to 1 equivalents, which means that the ratio of equivalents of Setiabudi’s methyltetrahydrophthalic anhydride to equivalents Setiabudi’s diglycidyl ether of bisphenol F and bisphenol A diglycidyl ether is optionally from 0 to 1.8, which encompasses 1.0.
Regarding claim 9, Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 comprises 100 parts by weight of Epoxidharz 1 and 4 parts by weight of 1-methylimidazol. Setiadudi teaches that 1-methylimidazole is an imidazole compound [0023], that an imidazole is known in the art of curing acceleration [0017], and that for Example 5 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether [0069]. Setiabudi teaches in another embodiment, that a tertiary amine is present instead of an imidazole [0017], that the tertiary amine is known in the art of curing acceleration [0017],  that particular preference is given to tertiary amines having two or three dialkylamino groups, for example N,N,N-trimethyl-N-hydroxyethyl-bisaminoethyl ether [0021], and that generally about 1-20 parts by weight of the tertiary amine are used per 100 parts by weight of epoxy resin [0028], which suggests using Setiabudi’s N,N,N-trimethyl-N-hydroxyethyl-bisaminoethyl ether to substitute for Setiabudi’s 1-methylimidazole in Setiabudi’s Example 5, and selecting the parts by weight of Setiabudi’s N,N,N-trimethyl-N-hydroxyethyl-bisaminoethyl ether to be less than 0.2 parts by weight per 100 parts by weight of Setiabudi’s epoxy resin because less than 0.2 is about 1, which suggests wherein the curable mixture contains less than 0.2 pbw of the accelerator based on 100 pbw of the resin mixture as claimed.
Setiabudi does not teach a specific embodiment wherein the curable mixture contains less than 0.2 pbw of the accelerator based on 100 pbw of the resin mixture. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Setiabudi’s N,N,N-trimethyl-N-hydroxyethyl-bisaminoethyl ether to substitute for Setiabudi’s 1-methylimidazole in Setiabudi’s Example 5, and to select the parts by weight of Setiabudi’s N,N,N-trimethyl-N-hydroxyethyl-bisaminoethyl ether to be less than 0.2 parts by weight per 100 parts by weight of Setiabudi’s epoxy resin, which would read on wherein the curable mixture contains less than 0.2 pbw of the accelerator based on 100 pbw of the resin mixture as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the curing acceleration properties of Setiabudi’s Example 5 because Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 comprises 1-methylimidazol, because Setiabudi teaches that 1-methylimidazole is an imidazole compound [0023], that the imidazole is known in the art of curing acceleration [0017], that in another embodiment, a tertiary amine is present instead of an imidazole [0017], that the tertiary amine is known in the art of curing acceleration [0017], and that particular preference is given to tertiary amines having two or three dialkylamino groups, for example N,N,N-trimethyl-N-hydroxyethyl-bisaminoethyl ether [0021]. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the curing acceleration properties of Setiabudi’s Example 5 because Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 comprises 100 parts by weight of Epoxidharz 1 and 4 parts by weight of 1-methylimidazol, because Setiabudi teaches in another embodiment, that a tertiary amine is present instead of an imidazole [0017], that the tertiary amine is known in the art of curing acceleration [0017], that particular preference is given to tertiary amines having two or three dialkylamino groups, for example N,N,N-trimethyl-N-hydroxyethyl-bisaminoethyl ether [0021], and that generally about 1-20 parts by weight of the tertiary amine are used per 100 parts by weight of epoxy resin [0028], and because less than 0.2 is about 1.
Regarding claim 10, Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 comprises 100 parts by weight of Epoxidharz 1 and 4 parts by weight of 1-methylimidazol. Setiadudi teaches that 1-methylimidazole is an imidazole compound [0023], that an imidazole is known in the art of curing acceleration [0017], and that for Example 5 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether [0069]. Setiabudi teaches in another embodiment, that a tertiary amine is present instead of an imidazole [0017], that the tertiary amine is known in the art of curing acceleration [0017],  that particular preference is given to tertiary amines having two or three dialkylamino groups, for example N,N,N-trimethyl-N-hydroxyethyl-bisaminoethyl ether [0021], and that generally about 1-20 parts by weight of the tertiary amine are used per 100 parts by weight of epoxy resin [0028], which suggests using Setiabudi’s N,N,N-trimethyl-N-hydroxyethyl-bisaminoethyl ether to substitute for Setiabudi’s 1-methylimidazole in Setiabudi’s Example 5, and selecting the parts by weight of Setiabudi’s N,N,N-trimethyl-N-hydroxyethyl-bisaminoethyl ether to be from 0.01 to 0.10 parts by weight per 100 parts by weight of Setiabudi’s epoxy resin because from 0.01 to 0.10 is about 1, which suggests wherein the curable mixture contains the accelerator in an amount ranging from 0.01 to 0.10 pbw based on 100 pbw of the resin mixture as claimed.
Setiabudi does not teach a specific embodiment wherein the curable mixture contains the accelerator in an amount ranging from 0.01 to 0.10 pbw based on 100 pbw of the resin mixture. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Setiabudi’s N,N,N-trimethyl-N-hydroxyethyl-bisaminoethyl ether to substitute for Setiabudi’s 1-methylimidazole in Setiabudi’s Example 5, and to select the parts by weight of Setiabudi’s N,N,N-trimethyl-N-hydroxyethyl-bisaminoethyl ether to be from 0.01 to 0.10 parts by weight per 100 parts by weight of Setiabudi’s epoxy resin, which would read on wherein the curable mixture contains the accelerator in an amount ranging from 0.01 to 0.10 pbw based on 100 pbw of the resin mixture as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the curing acceleration properties of Setiabudi’s Example 5 because Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 comprises 1-methylimidazol, because Setiabudi teaches that 1-methylimidazole is an imidazole compound [0023], that the imidazole is known in the art of curing acceleration [0017], that in another embodiment, a tertiary amine is present instead of an imidazole [0017], that the tertiary amine is known in the art of curing acceleration [0017], and that particular preference is given to tertiary amines having two or three dialkylamino groups, for example N,N,N-trimethyl-N-hydroxyethyl-bisaminoethyl ether [0021]. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the curing acceleration properties of Setiabudi’s Example 5 because Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 comprises 100 parts by weight of Epoxidharz 1 and 4 parts by weight of 1-methylimidazol, because Setiabudi teaches in another embodiment, that a tertiary amine is present instead of an imidazole [0017], that the tertiary amine is known in the art of curing acceleration [0017], that particular preference is given to tertiary amines having two or three dialkylamino groups, for example N,N,N-trimethyl-N-hydroxyethyl-bisaminoethyl ether [0021], and that generally about 1-20 parts by weight of the tertiary amine are used per 100 parts by weight of epoxy resin [0028], and because from 0.01 to 0.10 is about 1.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Setiabudi (EP 0523001 A1, machine translation in English used for citation).
Regarding claim 12, Setiabudi teaches Example 5 [0068]. Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 consists of 100 parts by weight of Epoxidharz 1, 4 parts by weight of 1-methylimidazol, and 6 parts by weight of methyltetrahydrophthalsaureanhydrid. Setiadudi teaches that methyltetrahydrophthalic anhydride is a preferred anhydride [0027], that 1-methylimidazole is an imidazole compound [0023], that an imidazole is known in the art of curing acceleration [0017], and that for Example 5 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether [0069], which reads on a curable mixture comprising (i) a resin mixture comprising a bisphenol-A-diglycidylether (BADGE), and (ii) methyltetrahydrophthalic anhydride (MTHPA). Setiabudi teaches in another embodiment, that the epoxy resin is most preferably diglycidyl ethers of bisphenol A or bisphenol F [0016], and that in Examples 1-9 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether, Epoxy 2 is a bisphenol F diglycidyl ether, and Epoxy Resin 3 is a hexanediol diglycidyl ether [0069]. Table 1 in the untranslated publication of Setiabudi shows that Examples 1-9 comprised Epoxy Resin 1 or Epoxy Resin 2, and Examples 6-9 further comprised Epoxy Resin 3, which means that Setiabudi’s epoxy resin is optionally a mixture of epoxy resins, which suggests using Setiabudi’s diglycidyl ether of bisphenol F to substitute for a fraction of Setiabudi’s bisphenol A diglycidyl ether in Setiabudi’s Example 5, which suggests (i) the resin mixture further comprising a bisphenol-F-diglycidylether (BFDGE) as claimed. Setiabudi teaches in another embodiment, that a tertiary amine is present instead of an imidazole [0017], that particular preference is given to tertiary amines having two or three dialkylamino groups, for example N,N,N-trimethyl-N-hydroxyethyl-bisaminoethyl ether [0021], which suggests using Setiabudi’s N,N,N-trimethyl-N-hydroxyethyl-bisaminoethyl ether to substitute for Setiabudi’s 1-methylimidazole in Setiabudi’s Example 5, which suggests the curable mixture further comprising (iii) N,N,N’-trimethyl-N’-hydroxyethyl-bisaminoethyl ether as claimed.
Setiabudi does not teach that (i) the resin mixture further comprises a bisphenol-F-diglycidylether (BFDGE). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Setiabudi’s diglycidyl ether of bisphenol F to substitute for a fraction of Setiabudi’s bisphenol A diglycidyl ether in Setiabudi’s Example 5, which would read on (i) the resin mixture further comprising a bisphenol-F-diglycidylether (BFDGE) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying curing properties and/or mechanical properties of Setiabudi’s Example 5 because Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 comprises Epoxidharz 1, because Setiabudi teaches that for Example 5 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether [0069], that the composition is a curable composition [0008] and has tensile shear strength [0077], interlaminar shear strength [0078], tacking [0076], and flexibility [0076], that in another embodiment, the epoxy resin is most preferably diglycidyl ethers of bisphenol A or bisphenol F [0016], and that in Examples 1-9 [0068], Epoxy Resin 1 is a bisphenol A diglycidyl ether, Epoxy 2 is a bisphenol F diglycidyl ether, and Epoxy Resin 3 is a hexanediol diglycidyl ether [0069], and because Table 1 in the untranslated publication of Setiabudi shows that Examples 1-9 comprised Epoxy Resin 1 or Epoxy Resin 2, and Examples 6-9 further comprised Epoxy Resin 3, which means that Setiabudi’s epoxy resin is optionally a mixture of epoxy resins.
Setiabudi does not teach a specific embodiment of the curable mixture further comprising (iii) N,N,N’-trimethyl-N’-hydroxyethyl-bisaminoethyl ether. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Setiabudi’s N,N,N-trimethyl-N-hydroxyethyl-bisaminoethyl ether to substitute for Setiabudi’s 1-methylimidazole in Setiabudi’s Example 5, which would read on the curable mixture further comprising (iii) N,N,N’-trimethyl-N’-hydroxyethyl-bisaminoethyl ether as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the curing acceleration properties of Setiabudi’s Example 5 because Table 1 on p. 8 of the untranslated publication of Setiabudi shows that Example 5 comprises 1-methylimidazol, because Setiabudi teaches that 1-methylimidazole is an imidazole compound [0023], that the imidazole is known in the art of curing acceleration [0017], that in another embodiment, a tertiary amine is present instead of an imidazole [0017], that the tertiary amine is known in the art of curing acceleration [0017], and that particular preference is given to tertiary amines having two or three dialkylamino groups, for example N,N,N-trimethyl-N-hydroxyethyl-bisaminoethyl ether [0021].

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Setiabudi (EP 0523001 A1, machine translation in English used for citation) as applied to claim 1, and further in view of Ho et al. (US 2014/0148529 A1).
Regarding claims 13-14, Setiabudi renders obvious a composition according to claim 1 as explained above. Setiabudi teaches a fiber composite material impregnated with a mixture of materials [0065, 0076] that are the curable composition [0008] and that are Example 5 [0076].
Setiabudi does not teach a paper bushing impregnated with a composition according to claim 1 and does not teach wherein the paper bushing is a bushing for high-voltage application. However, Ho teaches the use of a curable epoxy resin composition for producing high voltage electrical insulations using impregnation application techniques, and that such application techniques are impregnating paper wound conductors for bushings [0035], wherein the curable epoxy resin composition comprises a defined aromatic epoxy resin component [0002] that is optionally a mixture of diglycidylether of bisphenol A and diglycidylether of bisphenol F [0052]. Setiabudi and Ho are analogous art because both references are in the same field of endeavor of a curable mixture comprising optionally (i) a resin mixture comprising a bisphenol-A-diglycidylether and a bisphenol-F-diglycidylether. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to produce a high voltage electrical insulation by impregnating paper wound conductors for bushings with Setiabudi’s curable composition, as suggested by Ho, which would read on a paper bushing impregnated with a composition according to claim 1 as claimed and wherein the paper bushing is a bushing for high-voltage application as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing an additional utility for Setiabudi’s curable composition because Ho teaches that a curable epoxy resin composition comprising a defined aromatic epoxy resin component [0002] that is optionally a mixture of diglycidylether of bisphenol A and diglycidylether of bisphenol F [0052] is beneficial for being useful for producing high voltage electrical insulations using impregnation application techniques, wherein such application techniques are impregnating paper wound conductors for bushings [0035], and because Setiabudi teaches that the curable composition [0008] and Example 5 [0076] are beneficial for impregnating a fiber composite material with a mixture of materials [0065, 0076] that are the curable composition [0008] and that are Example 5 [0076].

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Setiabudi (EP 0523001 A1, machine translation in English used for citation) as applied to claim 12, and further in view of Ho et al. (US 2014/0148529 A1).
Regarding claims 16-17, Setiabudi renders obvious a curable mixture according to claim 12 as explained above. Setiabudi teaches a fiber composite material impregnated with a mixture of materials [0065, 0076] that are the curable composition [0008] and that are Example 5 [0076].
Setiabudi does not teach a paper bushing impregnated with a curable mixture according to claim 12 and does not teach wherein the paper bushing is a bushing for high-voltage application. However, Ho teaches the use of a curable epoxy resin composition for producing high voltage electrical insulations using impregnation application techniques, and that such application techniques are impregnating paper wound conductors for bushings [0035], wherein the curable epoxy resin composition comprises a defined aromatic epoxy resin component [0002] that is optionally a mixture of diglycidylether of bisphenol A and diglycidylether of bisphenol F [0052]. Setiabudi and Ho are analogous art because both references are in the same field of endeavor of a curable mixture comprising optionally (i) a resin mixture comprising a bisphenol-A-diglycidylether and a bisphenol-F-diglycidylether. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to produce a high voltage electrical insulation by impregnating paper wound conductors for bushings with Setiabudi’s curable composition, as suggested by Ho, which would read on a paper bushing impregnated with a curable mixture according to claim 12 as claimed and wherein the paper bushing is a bushing for high-voltage application as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing an additional utility for Setiabudi’s curable composition because Ho teaches that a curable epoxy resin composition comprising a defined aromatic epoxy resin component [0002] that is optionally a mixture of diglycidylether of bisphenol A and diglycidylether of bisphenol F [0052] is beneficial for being useful for producing high voltage electrical insulations using impregnation application techniques, wherein such application techniques are impregnating paper wound conductors for bushings [0035], and because Setiabudi teaches that the curable composition [0008] and Example 5 [0076] are beneficial for impregnating a fiber composite material with a mixture of materials [0065, 0076] that are the curable composition [0008] and that are Example 5 [0076].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 8, 12-14, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 6, and 10-14 of copending Application No. 16/981,316 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a curable mixture comprising a) a resin composition comprising a bisphenol-A-diglycidylether (BADGE); and a polyglycidylether different from BADGE; and b) a hardener composition comprising methyltetrahydrophthalic anhydride and at least one curing accelerator, wherein the at least one curing accelerator is present in an amount of 0.1 to 0.001 pbw per 100 pbw of the hardener composition and wherein the at least one curing accelerator is selected from N, N, N-trimethyl-N'-hydroxyethyl- bisaminoethylether, N-(3-dimethylaminopropyl)-N, N-diisopropanolamine, N,N-bis(3- dimethylaminopropyl)-N-isopropanolamine, and a combination thereof (claim 1), wherein the polyglycidylether different from BADGE is optionally selected from bisphenol-F-diglycidylether (claim 4), which reads on a curable mixture comprising (i) a resin mixture comprising a bisphenol-A-diglycidylether (BADGE) and optionally a bisphenol-F-diglycidyl ether (BFDGE), (ii) methyltetrahydrophthalic anhydride (MTHPA), and (iii) an accelerator selected from N,N,N'-trimethyl-N'-hydroxyethyl-bisaminoethyl ether, N-(3-dimethylaminopropyl)-N,N- diisopropanolamine, N,N-bis(3-dimethylaminopropyl)-N-isopropanolamine, and a mixture thereof.
The copending application does not claim a specific embodiment of (i) the resin mixture further comprising a bisphenol-F-diglycidylether (BFDGE). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the copending application’s bisphenol-F-diglycidylether as the copending application’s polyglycidylether different from BADGE, which would read on (i) the resin mixture further comprising a bisphenol-F-diglycidylether (BFDGE) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a suitable species of the copending application’s polyglycidylether different from BADGE because the copending application claims that the polyglycidylether different from BADGE is optionally selected from bisphenol-F-diglycidylether (claim 4).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see p. 6, filed 08/24/2022, with respect to the rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  has been withdrawn. 
Applicant’s arguments, see p. 5-6, filed 08/24/2022, with respect to the rejection of claim(s) 1-10 under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (JP 11-060696 A1, machine translation in English used for citation) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 5-6, filed 08/24/2022, with respect to the rejection of claim(s) 13-14 under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (JP 11-060696 A1, machine translation in English used for citation) as applied to claim 1, and further in view of Ho et al. (US 2014/0148529 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 6, filed 08/24/2022, with respect to the Office’s indication that claim 12 is allowed have been considered, and are responded by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 6, filed 08/24/2022, with respect to new claims 16 and 17 have been considered, and are responded by the new grounds of rejection in this Office action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767